Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Request for Continued Examination filed on 08/02/2022.
In the Instant Amendment, Claims 2-3 and 11-12 are canceled; Claim 1, 4, 10, and 13 amended; Claims 1 and 10 are independent claims; Claims 1, 4-10, and 14-18 have been examined and are pending.  This Action is made NON-FINAL.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2022 has been entered.
Response to Arguments
Applicants’ arguments in the instant Amendment, filed on 06/13/2022, have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hams et al., (“Hams,” US 2017/0293418), published on October 12, 2017, in view of Mazur et al., (“Mazur,” US 2020/0096965), filed on September 20, 2018.  
Regarding claim 1, Hams discloses a method for automatic generating industrial process graphic, comprising: 
receiving engineering data, device data, and sensor data of an industrial plant comprising a plurality of field devices, the engineering data, device data, and sensor data being assigned to a single or multiple field devices (pars. 0021-0025; a controller 106 receives measurement data from one or more sensors 102a and use the measurement data to generate control signals for one or more actuators 102b); 
extracting field device information for each field device of the plurality of the field devices from the assigned engineering data, device data, and sensor data (pars. 0037-0038; a process graphic builder tool 154 can receive, from a user, a selection of equipment to be included in a process graphic and automatically generate multiple representations of a process graphic with the selected equipment based on the information of selected equipment; see also pars. 0056-0062; Fig. 6; process model 602 to extract or identify certain data; extracted information obtained by the data mining component 604 is provided to a display model generator); and 
automatically generating a plurality of process graphics for each field device of the plurality of the field devices (pars. 0037-0039 and 0047-0050; Figs 3-5; “the process graphic builder tool 154 can automatically generate graphics with different levels of abstraction;” pars. 0064-0066; Figs. 7-8; Fig. 5: user is able to view process graphics for ‘all equipment’ or a selected equipment “mEQU_PUMPWELL0”);  and 
creating a hierarchical structure based on the process graphics for at least two field devices of the plurality of field devices (pars. 0063-0064; Figs. 6-7; “the visualization library 610 contains visual representations of equipment-level shapes to be used in generating process graphics, and each equipment-level shape groups together multiple instrument-level (sometimes referred to as device-level) shapes (such as valve, pump, or controller shapes) and data binding references for functional equipment blocks into a single visual representation object block (such as a debutanizer)”), 
wherein the hierarchical structure is based on a process of the at least two field devices (pars. 0037-0039, 0047-0050, 0056-0061, 0063-0065, 0064-0067; Figs. 3-4, 6-8), wherein the hierarchical structure is based on a device relationship of the at least two field devices defined in device descriptions as stored in the device data (pars.0056, 0063- 0065; Fig. 6-8 ), wherein the plurality of process graphics for each field device covers a plurality of different abstraction levels of the industrial plant (pars. 0038 and 0047-0049; Figs. 3-5; “the process graphic builder tool 154 can automatically generate graphics with different levels of abstraction;” “process graphic 400 that represents the process graphic 300 but at a higher level of abstraction”), and 

Ham discloses all limitations above, but does not explicitly disclose the device data comprises at least one geographic coordinate of at least one field device of the plurality of the field device.
However, Mazur discloses a method for monitoring device information, wherein the device data comprises at least one geographic coordinate of at least one field device of the plurality of the field devices (pars. 0033-0035; Figs. 1-4; an industrial automation system generates visualization base on information of industrial automation device; for example, location of various devices, GPS coordinated, which is associated with one or more industrial automation devices).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Mazur with the method/system of Ham to provide users with a means for controlling and accessing the plural location of industrial automation system.
Regarding claim 4, Hams and Mazur disclose the method according to claim 1. 
Hams further discloses  wherein the device data further comprises at least one of: i) a generic structure in which product features of industrial-process measurement and control equipment with analogue or digital output are arranged (pars. 0021-0024), including device dimensions, types, features, or parameters; ii) at least one relationship of one field device of the plurality of the field devices to another field device of the plurality of the field devices (pars. 0049-0050, 0056-0061, 0063, 0065; Figs. 3-4, 6-8); iii) module type package (MTP) information of one field device of the plurality of the field devices;Page 11 of 14Attorney Docket No. 817540 (Client Ref. A16693US/CGS) iv) building information modeling (BIM) description data of one field device of the plurality of the field devices or BIM description data for the industrial plant.  
Regarding claim 5, Hams and Mazur disclose the method according to claim 1. 
Hams and Mazur further discloses the method comprising using a library of process graphics for the plurality of field devices used for the industrial plant (Hams: pars. 0062-0067, 0071; Figs. 6-10.  Mazur: pars. 0027-0029; Figs. 1-9).  
Regarding claim 6, Hams and Mazur disclose the method according to claim 1. 
Hams further discloses the method, wherein the field devices comprise at least one of tanks, pipes, valves, pumps, boilers, or motors (Hams: pars, 0064, each equipment-level shape groups together multiple instrument-level  shape, such as valve and/or pump).  
Regarding claim 7, Hams and Mazur disclose the method according to claim 1. 
Hams further discloses the method, further comprising connecting at least two of the process graphics for at least two field devices of the plurality of the field devices (pars. 0049-0050, 0056-0061, 0063, 0065; Figs. 3-4, 6-8).  
Regarding claim 8, Hams and Mazur disclose the method according to claim 1. 
Hams further discloses the method, further comprising displaying the generated plurality of process graphics for each field device of the plurality of the field devices to a human operator (Ham: pars. 0065-0067; Figs. 8 and 10).  
Regarding claim 9, Hams and Mazur disclose the method according to claim 8. 
Hams further discloses the method, further comprising receiving approval by a user for the displayed plurality of process graphics for each field device (Hams: pars. 0066-0067; Figs. 6-10).  
Regarding claim 10; claim 10 is directed to system associated with the method claimed in claim 1; Claim 10 is similar in scope to claim 1, and are therefore rejected under similar rationale.
Regarding claim 14, Hams and Mazur disclose the system according to claim 10.   Hams and Mazur further disclose the system wherein the processor is configured to use a library of process graphics for the plurality of field devices used for the industrial plant (Hams: pars. 0062-0067, 0071; Figs. 6-10.  Mazur: pars. 0027-0029; Figs. 1-9).  
Regarding claim 15, claim 15 is directed to system associated with the method claimed in claim 7; Claim 15 is similar in scope to claim 7, and is therefore rejected under similar rationale.
Regarding claim 16, Hams and Mazur disclose the method according to claim 4.  Hams further discloses the method,  wherein the device data comprises iv) module type package (MTP) information of one field device of the plurality of the field devices, the MTP information including process graphics, fragments of a textual description (Hams: pars. 0005-0006, 0019-0021, 0023-0024, 0037-0038, 0048-0050; Figs. 3-5).  
Regarding claim 17, Hams discloses the method according to claim 9, wherein the user may change at least one process graphic of the displayed plurality of process graphics (pars. 0053, 0064-0069, 0071; Figs. 3-6).
Regarding claim 18, Hams discloses the system according to claim 13, wherein the device data comprises iv) module type package (MTP) information of one field device of the plurality of the field devices, the MTP information including process graphics, fragments of a textual description (pars. 0005-0006, 0019-0021, 0023-0024, 0037-0038, 0048-0050; Figs. 3-5).
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. 
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968))
Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH K PHAM whose telephone number is (571)270-3230.  The examiner can normally be reached on Monday-Thursday from 8:00 AM to 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINH K PHAM/Primary Examiner, Art Unit 2174